Exhibit 10.19

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of January 29, 2008 (this
“Agreement”) is entered into among GFI GROUP INC., a Delaware corporation
(“GFI”), GFI HOLDINGS LIMITED, a company incorporated under the laws of England
and Wales (the “Foreign Borrower”; together with GFI, the “Borrowers”), the
Guarantors, the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).  All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Amended and Restated Credit Agreement dated as of
February 24, 2006 (as amended and modified from time to time, the “Credit
Agreement”);

 

WHEREAS, GFI intends to issue senior secured notes;

 

WHEREAS, the Borrowers have requested and the Lenders have agreed to amend
certain terms of the Credit Agreement, such terms amended to include, among
other things, to allow the issuance of senior secured notes, in each case
subject to the terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Amendments. The Credit Agreement is
hereby amended as follows:

 

(a)                                  Section 1.01 of the Credit Agreement is
hereby amended by adding the following new definitions in appropriate
alphabetical order:

 

“Collateral Agent” means Bank of America in its capacity as collateral agent
under any of the Collateral Documents or any successor collateral agent.

 

“Intercreditor Agreement” means that certain Intercreditor and Collateral Agency
Agreement among GFI, the Domestic Guarantors, the Administrative Agent, the
holders of the 2008 Senior Notes and the Collateral Agent, as amended or
modified from time to time.

 

“Third Amendment” means the Third Amendment to Credit Agreement dated as of
January 29, 2008 by and among Borrowers, the Guarantors, the Lenders and the
Administrative Agent.

 

“Third Amendment Effective Date” means January 29, 2008.

 

“2008 Senior Note Documents” means the 2008 Senior Notes, the 2008 Senior Note
Purchase Agreement and all other documents executed and delivered in respect of
the 2008 Senior Notes, each of which containing terms and conditions
substantially

 

--------------------------------------------------------------------------------


 

consistent with the terms of the “Senior Note Term Sheet” attached as Exhibit B
to the Third Amendment.

 

“2008 Senior Note Purchase Agreement” means that certain Note Purchase Agreement
among GFI, the Domestic Guarantors and the institutional investors party
thereto, containing terms and conditions substantially consistent with the terms
of the “Senior Note Term Sheet” attached as Exhibit B to the Third Amendment.

 

“2008 Senior Notes” means those certain senior secured notes of GFI in an
aggregate principal amount of up to $150,000,000 pursuant to the 2008 Senior
Note Purchase Agreement containing terms and conditions substantially consistent
with the terms of the “Senior Note Term Sheet” attached as Exhibit B to the
Third Amendment.

 

(b)                                 The definition of “Aggregate Revolving
Commitments” in Section 1.01 of the Credit Agreement is hereby amended to read
as follows:

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The amount of the Aggregate Revolving Commitments in effect on the
Third Amendment Effective Date is TWO HUNDRED SIXTY-FIVE MILLION DOLLARS
($265,000,000).

 

(c)                                  The definition of “Change of Control” in
Section 1.01 of the Credit Agreement is hereby amended by deleting the period at
the end of subsection (c) thereof and replacing it with the following text “;
or” and adding the following subsection (d) at the end thereof:

 

(d)                                 for so long as any Indebtedness is
outstanding under the 2008 Senior Note Documents, the occurrence of a “Change of
Control” (or any comparable term) under, and as defined in the 2008 Senior Note
Documents.

 

(d)                                 The definition of “Collateral” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of either the Administrative Agent or the Collateral
Agent are purported to be granted pursuant to and in accordance with the terms
of the Collateral Documents.

 

(e)                                  The following sentence is hereby added at
the end of the definition of “Domestic Pledge Agreement” in Section 1.01 of the
Credit Agreement to read as follows:

 

All rights and obligations of the Administrative Agent under the Domestic Pledge
Agreement have been assigned to the Collateral Agent, for the benefit of the
holders of the Obligations.

 

(f)                                    The following sentence is hereby added at
the end of the definition of “Domestic Security Agreement” in Section 1.01 of
the Credit Agreement to read as follows:

 

All rights and obligations of the Administrative Agent under the Domestic
Security Agreement have been assigned to the Collateral Agent, for the benefit
of the holders of the Obligations.

 

--------------------------------------------------------------------------------


 

(g)                                 The last sentence of the definition of
“Foreign Obligations” in Section 1.01 of the Credit Agreement is hereby amended
to read as follows:

 

The foregoing shall also include any Swap Contract between any Foreign Loan
Party and any Lender or Affiliate of a Lender that is entered into in the
ordinary course of business for mitigating risks and not for speculative
purposes and all obligations under any Treasury Management Agreement between any
Foreign Loan Party and any Lender or an Affiliate of a Lender.

 

(h)                                 The definition of “Loan Documents” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Loan Documents” means this Agreement, the Intercreditor Agreement, each Note,
each Letter of Credit, each Letter of Credit Application, each Joinder
Agreement, the Collateral Documents, each Issuer Document, each Request for
Credit Extension, each Compliance Certificate, the Fee Letter and each other
document, instrument or agreement from time to time executed by GFI or any of
its Subsidiaries or any Responsible Officer thereof and delivered in connection
with this Agreement.

 

(i)                                     The first parenthetical in clause (c) of
the definition of “Net Cash Proceeds” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

 

(ranking senior to any Lien of the Administrative Agent or the Collateral Agent,
as applicable)

 

(j)                                     Subclause (vii) of the definition of
“Permitted Acquisition” in Section 1.01 of the Credit Agreement is hereby
amended to read as follows:

 

(vii) after giving effect to such Acquisition, (a) the aggregate cash
consideration (including any assumption of liabilities) for such Acquisition
shall not exceed $75,000,000 and (b) the aggregate consideration (including any
cash and non-cash consideration, promissory notes, assumption of liabilities,
and any earn-out obligations) for all Acquisitions in any fiscal year shall not
exceed $150,000,000; provided, however, if the Consolidated Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to such Acquisition) is
less than 1.5 to 1.0, there shall be no limit on the size of any such
Acquisition and the amount of consideration paid for any such Acquisition shall
not count toward or be limited by, any of the baskets for Acquisitions described
above.

 

(k)                                  The last sentence of the definition of
“Obligations” in Section 1.01 of the Credit Agreement is hereby amended to read
as follows:

 

The foregoing shall also include any Swap Contract between any Loan Party and
any Lender or Affiliate of a Lender that is entered into in the ordinary course
of business for mitigating risks and not for speculative purposes and all
obligations under any Treasury Management Agreement between any Loan Party and
any Lender or an Affiliate of any Lender.

 

(l)                                     The definition of “Securitization
Transaction” in Section 1.01 of the Credit Agreement is hereby amended to read
as follows:

 

2

--------------------------------------------------------------------------------


 

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which GFI
or any Subsidiary may sell, convey or otherwise transfer, or grant a security
interest in, accounts, payments, receivables, rights to future lease payments or
residuals or similar rights to payment to a special purpose subsidiary or
affiliate of GFI (not including any intercompany financings in the ordinary
course of business among Subsidiaries of GFI that do not involve a financing
transaction with a third party).

 

(m)                               The first paragraph of Section 2.02(f) of the
Credit Agreement is hereby amended to read as follows:

 

(f)                                    GFI may at any time and from time to
time, after the Third Amendment Effective Date, upon prior written notice by GFI
to the Administrative Agent, increase the Aggregate Revolving Commitments by up
to ONE HUNDRED MILLION DOLLARS ($100,000,000) with additional Revolving
Commitments from any existing Lender or new Revolving Commitments from any other
Person selected by GFI and approved by the Administrative Agent (not to be
unreasonably withheld); provided that:

 

(i)                                     the Consolidated Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to any such increase) is
less than 2.0 to 1.0;

 

(ii)                                  any such increase shall be in a minimum
principal amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof;

 

(iii)                               no Default or Event of Default shall be
continuing at the time of any such increase;

 

(iv)                              no existing Lender shall be under any
obligation to increase its Revolving Commitment and any such decision whether to
increase its Revolving Commitment shall be in such Lender’s sole and absolute
discretion;

 

(v)                                 (A) any new Lender shall join this Agreement
by executing such joinder documents reasonably required by the Administrative
Agent and/or (B) any existing Lender electing to increase its Revolving
Commitment shall have executed a commitment agreement reasonably satisfactory to
the Administrative Agent; and

 

(vi)                              as a condition precedent to such increase, GFI
shall deliver to the Administrative Agent a certificate of each Loan Party dated
as of the date of such increase (in sufficient copies for each Lender) signed by
a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
(B) containing a reasonably detailed calculation of the Consolidated Leverage
Ratio as of the most recent fiscal quarter end for which GFI has delivered
financial statements pursuant to Section 7.01(b) after giving effect to such
increase on a Pro Forma Basis and (C) in the case of GFI, certifying that,
before and after giving effect to such increase, (1) the representations and
warranties contained in Article VI and the other Loan Documents are true and
correct in all material respects on and as of the date of such increase, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.02(f), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to

 

3

--------------------------------------------------------------------------------


 

the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01, and (2) no Default or Event of Default exists.

 

(n)                                 Section 4.02(d)(iv) of the Credit Agreement
is hereby amended to read as follows:

 

(iv)                              any Lien granted to, or in favor of, the
Administrative Agent, the Collateral Agent or any Lender or Lenders as security
for any of the Obligations shall fail to attach or be perfected; or

 

(o)                                 The final paragraph of Section 4.02 of the
Credit Agreement is hereby amended to read as follows:

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent, the Collateral
Agent or any Lender exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents, any Swap Contract or any Treasury
Management Agreement between any Loan Party and any Lender, or any Affiliate of
a Lender, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

 

(p)                                 Section 7.02(e) of the Credit Agreement is
hereby amended to read as follows:

 

(e)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Subsidiary thereof (including, without limitation, any
holder of the 2008 Senior Notes) pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(q)                                 Section 7.02 of the Credit Agreement is
hereby amended by deleting the period at the end of subsection 7.02(h) and
replacing it with the following text “; and” and by adding a new subsection
7.02(i) at the end of Section 7.02 of the Credit Agreement which shall read as
follows:

 

(i)                                     promptly after the effectiveness of the
2008 Senior Note Documents,  fully-executed copies of the 2008 Senior Note
Documents, certified by a Responsible Officer of GFI as true and complete.

 

(r)                                    Section 7.12(b) of the Credit Agreement
is hereby amended to read as follows:

 

(b)                                 Promptly, and in any event, not later than
forty-five (45) days, (i) after the acquisition or formation of any Domestic
Subsidiary that is a Material Subsidiary (other than a Regulated Subsidiary) or
(ii) the date on which any Domestic Subsidiary becomes a Material Subsidiary
(other than a Regulated Subsidiary), cause such Person to (A) become a Domestic
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other documents as the Administrative Agent shall reasonably
deem appropriate for such purpose, and (B) deliver to the Administrative Agent
or the Collateral Agent, as applicable, documents of the types referred to in
Sections 5.01(g) and (h) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (A)), all in form,
content and scope reasonably

 

4

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent and the Collateral Agent and (C) become
a party to the Intercreditor Agreement by executing and delivering to the
Administrative Agent a joinder agreement to the Intercreditor Agreement, all in
form and substance reasonably satisfactory to the Administrative Agent.

 

(s)                                  Section 7.12(d) of the Credit Agreement is
hereby amended to read as follows:

 

(d)                                 If at any time any Domestic Subsidiary that
is not a Domestic Guarantor provides a guarantee of (i) any Person’s obligations
with respect to any Subordinated Indebtedness or (ii) any Indebtedness permitted
pursuant to Section 8.03(i), then promptly (and in any event within five
(5) days), cause such Subsidiary to (A) become a Domestic Guarantor by executing
and delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall reasonably deem appropriate for such
purpose, and (B) deliver to the Collateral Agent such security documents as the
Collateral Agent shall reasonably request (consistent with those provided by
Domestic Subsidiaries on the Closing Date) and such documents of the types
referred to in Section 5.01(g) and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (A)), all in form,
content and scope reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

 

(t)                                    A new subsection 7.12(f) is hereby added
at the end of Section 7.12 of the Credit Agreement and shall read as follows:

 

(f)                                    If at any time any Domestic Subsidiary
that is not a Domestic Guarantor provides a guarantee of any Person’s
obligations with respect to the 2008 Senior Notes, then promptly (and in any
event within five (5) days), cause such Domestic Subsidiary to (A) become a
Domestic Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall
reasonably deem appropriate for such purpose, and (B) deliver to the Collateral
Agent such security documents as the Collateral Agent shall reasonably request
(consistent with those provided by Domestic Subsidiaries on the Closing Date)
and such documents of the types referred to in Section 5.01(g) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (A)), all in form, content and scope reasonably
satisfactory to the Administrative Agent and the Collateral Agent.

 

(u)                                 All references to “Administrative Agent” in
Section 7.14(a) of the Credit Agreement are hereby replaced with references to
the “Collateral Agent”.

 

(v)                                 Section 7.15 of the Credit Agreement is
hereby amended to read as follows:

 

7.15                           Insurance Certificates.

 

Provide the Administrative Agent and the Collateral Agent with copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Collateral Agent or the
Administrative Agent, as applicable, as additional insured (in the case of
liability insurance) or loss payee (in the case of hazard insurance) on behalf
of the Lenders.

 

5

--------------------------------------------------------------------------------


 

(w)                               Section 8.01 of the Credit Agreement is hereby
amended by deleting the period at the end of subsection (p) thereof and
replacing it with the following text “; and”, and by adding a new subsection
8.01(q) at the end of Section 8.01 of the Credit Agreement which shall read as
follows:

 

(q)                                 Liens which secure the Indebtedness of GFI
and the Domestic Guarantors under the 2008 Senior Note Documents; provided that
such Liens remain subject to the terms of the Intercreditor Agreement.

 

(x)                                   Section 8.02 of the Credit Agreement is
hereby amended by deleting the period at the end of subsection (m) thereof and
replacing it with the following text “; and”, and by adding a new subsection
(n) at the end of Section 8.02 of the Credit Agreement which shall read as
follows:

 

(n)  an equity Investment of $146,000,000 by GFI in GFI TP Holdings Pte. Ltd.,
the proceeds of which will fund an intercompany loan of $146,000,000 by GFI TP
Holdings Pte. Ltd. to GFI TP Ltd. to be made on or near the Third Amendment
Effective Date.

 

(y)                                 Section 8.03(e) of the Credit Agreement is
hereby amended to read as follows:

 

(e)                                  purchase money Indebtedness (including
obligations in respect of Capital Leases or Synthetic Leases) hereafter incurred
by GFI or any of its Subsidiaries to finance the construction, improvement or
purchase of fixed assets and renewals, refinancings and extensions thereof,
provided that (i) the total of all such Indebtedness for all such Persons taken
together shall not exceed an aggregate principal amount of $50,000,000 at any
one time outstanding; (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

 

(z)                                   Section 8.03 of the Credit Agreement is
hereby amended by deleting the period at the end of subsection (n) thereof and
replacing it with the following text “; and”, and by adding a new subsection
8.03(o) at the end of Section 8.03 of the Credit Agreement which shall read as
follows:

 

(o)                                 Indebtedness of GFI and the Domestic
Guarantors under the 2008 Senior Note Documents, in an aggregate principal
amount not to exceed $150,000,000.

 

(aa)                            Section 8.09(a) of the Credit Agreement is
hereby amended to read as follows:

 

(a)                                  Enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts on the ability of any such
Person to (i) pay dividends or make any other distributions to any Loan Party on
its Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (ii) pay any Indebtedness or other obligation owed to
any Loan Party, (iii) make loans or advances to any Loan Party, (iv) sell, lease
or transfer any of its Property to any Loan Party, (v) pledge its Property
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (vi) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses
(i)-(iv) above) for (1) this Agreement and the other Loan

 

6

--------------------------------------------------------------------------------


 

Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Sections 8.03(e) or (h), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (3) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien,
(4) customary restrictions and conditions contained in any agreement relating to
the sale of any Property permitted under Section 8.05 pending the consummation
of such sale, (5) customary nonassignment provisions as to the assets financed
in any lease governing a leasehold interest or in any other contracts which are
not material to the business and operations of GFI and its Subsidiaries, (6) the
2008 Senior Note Documents or (7) restrictions or conditions imposed by Laws.

 

(bb)                          The language preceding the exceptions in
Section 8.09(b) of the Credit Agreement is hereby amended to read as follows:

 

Enter into, or permit to exist, any Contractual Obligations that prohibits or
otherwise restricts the existence of any Lien upon any of its Property in favor
of the Administrative Agent or the Collateral Agent, as applicable (for the
benefit of the Lenders or the holders of the 2008 Senior Notes, as applicable),
for the purpose of securing the Obligations, whether now owned or hereafter
acquired, or requiring the grant of any security for any obligation if such
Property is given as security for the Obligations,

 

(cc)                            Section 8.11(a) of the Credit Agreement is
hereby amended to read as follows:

 

(a)                                  Consolidated Capital.  Permit Consolidated
Capital at any time to be less than the sum of $300,000,000, increased on a
cumulative basis as of the end of each fiscal quarter, commencing with the
fiscal quarter ending March 31, 2008 by an amount equal to 40% of Consolidated
Net Income (to the extent positive) for the fiscal quarter then ended plus 100%
of the amount of all Equity Issuances after the Third Amendment Effective Date
and during such fiscal quarter as evidenced on the books of GFI in accordance
with GAAP (less the amount of equity redemptions to the extent permitted by
Section 8.06).

 

(dd)                          Section 8.11(b) of the Credit Agreement is hereby
amended to read as follows:

 

(b)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of each fiscal quarter of GFI to be
greater than 2.50 to 1.0.

 

(ee)                            Section 8.11(d) of the Credit Agreement is
hereby amended to read as follows:

 

(d)                                 Consolidated EBITDA.  Permit Consolidated
EBITDA, as of the end of each fiscal quarter of GFI for the twelve month period
ending on such date to be less than $100,000,000.

 

(ff)                                Section 8.15(a) of the Credit Agreement is
hereby amended to read as follows:

 

(a)                                  Amend or modify any of the terms of any
Indebtedness, including Indebtedness under the 2008 Senior Note Documents, of
GFI or any Subsidiary (other than Indebtedness arising under the Loan Documents)
if such amendment or modification would (i) add or change any terms in a manner
materially adverse to GFI or any Subsidiary, (ii) add or change any terms in a
manner materially adverse to the Lenders or (iii) shorten the final

 

7

--------------------------------------------------------------------------------


 

maturity or average life to maturity or require any payment to be made sooner
than originally scheduled or increase the interest rate applicable thereto,
except to the extent the incurrence of such Indebtedness as so amended would be
permitted hereunder.

 

(gg)                          A new subsection 9.01(o) is hereby added at the
end of Section 9.01 of the Credit Agreement and shall read as follows:

 

                                               
(o)                                 2008 Senior Notes.  There shall occur an
“Event of Default” (or any comparable term) under, and as defined in, the 2008
Senior Note Documents

 

(hh)                          Section 9.01(k) of the Credit Agreement is hereby
amended to read as follows:

 

(k)                                  Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect or fails to give the
Administrative Agent, the Collateral Agent and/or the Lenders the Liens,
material rights, powers and privileges purported to be created by the Loan
Documents; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Documents, or
purports to revoke, terminate or rescind any Loan Document; or

 

(ii)                                  Section 10.01 of the Credit Agreement is
hereby amended to read as follows:

 


10.01                     APPOINTMENT AND AUTHORITY.


 

Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent and the Collateral
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent and the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent and the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  Except as expressly provided in
Section 10.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuers, and
neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.  Each of the rights, benefits and
obligations of the Administrative Agent contained in this Article X and in
Article XI will, where appropriate, also be afforded to the Collateral Agent,
and any reference to the Administrative Agent in this Article X and in
Article XI also shall be deemed, where appropriate, a reference to the
Collateral Agent.

 

(jj)                                  Clause (ii) in the second proviso
contained in Section 11.01 of the Credit Agreement is hereby amended to read as
follows:

 

(ii)                                  no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent and/or the Collateral
Agent, as applicable, affect the rights or duties of the Administrative Agent or
the Collateral Agent, as applicable, under this Agreement or any other Loan
Document; and

 

(kk)                            Schedule 2.01 of the Credit Agreement is hereby
amended to read as provided on Schedule 2.01 attached hereto.

 

8

--------------------------------------------------------------------------------


 

2.                                       Conditions Precedent.  This Agreement
shall be effective upon the following conditions precedent:

 

(a)                                  receipt by the Administrative Agent of
counterparts of this Agreement, duly executed by the Borrowers, the Guarantors,
the Required Lenders and each Lender increasing its Revolving Commitment as of
the Third Amendment Effective Date;

 

(b)                                 receipt by the Administrative Agent, for the
benefit of each Lender that is increasing its Revolving Commitment pursuant to
the terms of this Amendment of an upfront fee equal to 0.20% on the amount of
the additional Revolving Commitment made by such Lender pursuant to the terms of
this Agreement; and

 

(c)                                  receipt by the Administrative Agent of a
certificate of a Responsible Officer of the Borrowers and each other Loan Party,
attaching resolutions of the Borrowers and such Loan Party, in form and
substance reasonably satisfactory to the Administrative Agent, approving and
adopting this Agreement and the transactions contemplated herein.

 

3.                                       Approvals.

 

(a)                                  The Lenders hereby consent to and approve
the terms of the form of intercreditor agreement attached hereto as Exhibit A
(the “Form Intercreditor Agreement”).  By execution hereof, the Lenders
acknowledge and agree to the terms of the Form Intercreditor Agreement and
authorize and direct the Administrative Agent to enter into an Intercreditor
Agreement containing terms substantially similar to the Form Intercreditor
Agreement on behalf of all the Lenders and agree that the Lenders will be bound
by the terms of such Intercreditor Agreement upon such execution by the
Administrative Agent.

 

(b)                                 The Lenders hereby consent to and approve
the terms of the 2008 Senior Note Documents; provided that the 2008 Senior Note
Documents contain terms substantially similar to the terms set forth in the
senior note term sheet attached hereto as Exhibit B (the “Senior Note Term
Sheet”).  By execution hereof, the Lenders acknowledge the terms of the Senior
Note Term Sheet and consent to GFI and the Domestic Guarantors entering into
2008 Senior Note Documents containing terms substantially similar to those
contained in the Senior Note Term Sheet.

 

(c)                                  The Lenders hereby (i) consent to the
assignment by the Administrative Agent to the Collateral Agent of all right,
title and interest of the Administrative Agent under the Domestic Pledge
Agreement and the Domestic Security Agreement, including without limitation, the
liens pledged by the Domestic Loan Parties to the Administrative Agent pursuant
to the Domestic Security Agreement and the Domestic Pledge Agreement and
(ii) agree that the Administrative Agent and the Collateral Agent may enter into
any amendments to the Domestic Pledge Agreement, Domestic Security Agreement and
other Loan Documents deemed necessary by the Administrative Agent and the
Collateral Agent as a result of such assignment.

 

4.                                       Miscellaneous.

 

(a)                                  The Credit Agreement (as amended by this
Agreement), and the obligations of the Loan Parties thereunder and under the
other Loan Documents, are hereby ratified and confirmed and shall remain in full
force and effect according to their terms.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Each Guarantor (i) acknowledges and consents
to all of the terms and conditions of this Agreement, (ii) affirms all of its
obligations under the Loan Documents (as amended by this Agreement) and
(iii) agrees that this Agreement and all documents executed in connection
herewith do not operate to reduce or discharge its obligations under the Credit
Agreement (as amended by this Agreement) or the other Loan Documents.

 

(c)                                  The Borrowers and the Guarantors hereby
represent and warrant as follows:

 

(i)                                     Each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Agreement.

 

(ii)                                  This Agreement has been duly executed and
delivered by the Loan Parties and constitutes each of the Loan Parties’ legal,
valid and binding obligations, enforceable against it in accordance with its
terms, except as such enforceability may be subject to (A) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (B) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

 

(iii)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by any Loan Party of this Agreement other than those which have
been obtained and are in full force and effect.

 

(d)                                 The Loan Parties represent and warrant to
the Lenders that (i) the representations and warranties of the Loan Parties set
forth in Article VI of the Credit Agreement and in each other Loan Document are
true and correct as of the date hereof with the same effect as if made on and as
of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(e)                                  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart of this Agreement by telecopy shall be
effective as an original and shall constitute a representation that an executed
original shall be delivered.

 

(f)                                    THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

GFI:

 

GFI GROUP INC.,

 

 

a Delaware corporation, as a Borrower and, with

 

 

respect to the Foreign Obligations, as a Guarantor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

FOREIGN BORROWER:

 

GFI HOLDINGS LIMITED,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

DOMESTIC GUARANTORS:

 

GFI GROUP LLC,

 

 

a New York limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

GFINET INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

GFI BROKERS LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

INTERACTIVE VENTURES LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

FENICS SOFTWARE INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

AMEREX BROKERS LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

FOREIGN GUARANTORS:

 

FENICS LIMITED,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

FENICS SOFTWARE LIMITED,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

GFINET EUROPE LIMITED,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

 

AGENT:

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

LENDERS:

 

BANK OF AMERICA, N.A.,

 

 

as a Lender and an L/C Issuer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

BARCLAYS BANK PLC,

 

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

BROWN BROTHERS HARRIMAN & CO.,

 

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

BANK OF MONTREAL,

 

 

as a Lender

 

 

 

 

 

By:

Bank of Montreal – Chicago Branch

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

Bank of Montreal – London Branch

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitment and Pro Rata Shares

 

Lender

 

Revolving
Commitment

 

Pro Rata Share

 

Bank of America, N.A.

 

$

75,000,000

 

28.302

%

The Royal Bank of Scotland PLC

 

$

65,000,000

 

24.528

%

Barclays Bank PLC

 

$

62,500,000

 

23.585

%

Bank of Montreal

 

$

45,000,000

 

16.981

%

Brown Brothers Harriman & Co.

 

$

17,500,000

 

6.604

%

 

 

 

 

 

 

Total:

 

$

265,000,000

 

100.000

%

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form Intercreditor Agreement

 

See Attached

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Senior Note Term Sheet

 

Issuer:

 

GFI Group Inc (the “Company”) or the “Issuer”.

 

 

 

Guarantors:

 

Certain domestic subsidiaries of the Company who are guarantors under the
Amended and Restated Credit Agreement dated as of February 24, 2006 by and among
the Company, GFI Holdings Limited, the guarantors party thereto, the lenders
party thereto (the “Lenders”) and Bank of America, N.A. as Administrative Agent
(the “Senior Credit Agreement”). If any Guarantor’s obligation is released under
the Senior Credit Agreement, such Guarantor will be, upon written notification
by the Company, automatically released from its obligation under the Notes.

 

 

 

Issue:

 

Senior Secured Notes (the “Notes”).

 

 

 

Amount:

 

Up to $150,000,000.

 

 

 

Security and Priority:

 

The Notes will be secured by all personal property of the Company and the
Guarantors that is pledged to the Lenders under the Senior Credit Agreement. The
Notes will rank pari passu in right of repayment with the Company’s other
secured senior indebtedness. When the security is released under the Senior
Credit Agreement, upon written notification by the Company, it will
automatically be released under the Notes.

 

 

 

Final Maturity:

 

5-year bullet.

 

 

 

Interest Rate:

 

7.17% (subject to an increase by 1.00% if required by risk based capital
regulations).

 

 

 

Interest Payments:

 

Interest will be payable semi-annually in arrears, calculated on the basis of a
360-day year of twelve 30-day months.

 

 

 

Use of Proceeds:

 

The proceeds from the Notes may be used to refinance existing indebtedness and
for general corporate purposes (including acquisitions).

 

 

 

Required Prepayment:

 

The Notes will have a bullet maturity 5 years from funding.

 

 

 

Optional Prepayment:

 

The Company may, at its option, prepay all or part of the Notes, in an amount
not less than 5% of the original aggregate principal amount of the Notes in the
case of a partial prepayment, at any time with at least thirty (30) days advance
notice, for the sum of 100% of the principal amount so prepaid, together with
interest accrued thereon plus the Make-Whole Amount. Such Optional Prepayment
may be applied pro-rata to any series of Notes. For the

 

--------------------------------------------------------------------------------


 

 

 

purposes hereof, “Make-Whole Amount” means the present value of all remaining
interest and principal payments, calculated using a discount rate equal to the
sum of (i) 50 basis points plus (ii) the yield on a U.S. Treasury obligation
having a final maturity corresponding with the remaining average life of the
Notes being prepaid.

 

 

 

Prepayment for a Change

of Control

 

The Company shall, within fifteen (15) business days after any responsible
officer has knowledge of the occurrence of any change in control or control
event, give written notice of such to each holder of the Notes. If a change in
control has already occurred and the Issuer or its successor, after giving
affect to the acquisition, do not attain an investment grade rating from a
nationally recognized rating agency, such notice shall contain and constitute an
offer to prepay the Notes at par. A holder of the Notes may reject the offer to
prepay by notifying the Company in writing within fifteen (15) business days
after receipt of such notice from the Company. A failure by a holder of the
Notes to respond shall be deemed to constitute rejection of the offer.

 

 

 

Change of Control

 

There will be an additional Change of Control triggered if Mickey Gooch fails to
own, directly or indirectly, at least 4 million shares of the Company’s stock.

 

 

 

Consolidated Leverage

Ratio

 

As of the last day of each fiscal quarter, the Company will not permit the ratio
of Consolidated Funded Indebtedness to Consolidated EBITDA (calculated as at the
end of each fiscal quarter for the four consecutive fiscal quarters then ended)
to exceed 2.75 times.

 

 

 

Consolidated Interest Coverage Ratio

 

As of the last day of each fiscal quarter, the Company will not permit the ratio
of Consolidated EBITDA to Consolidated Interest Charges for each period of four
consecutive fiscal quarters to be less than 3.0 times.

 

 

 

Consolidated Capital

 

The Company will not permit Consolidated Capital to be less than $300,000,000
plus 25% of Consolidated Net Income.

 

 

 

Priority Indebtedness

 

The Company will not at any time permit the aggregate amount of all Priority
Indebtedness to exceed 15% of Consolidated Capital as of the end of the then
most recently ended fiscal quarter of the Company.

 

 

 

Proprietary Trading

 

The Company will not engage in any trading activity for its own account (it
being agreed that matched principal transactions will not be considered trading
for its own account) other than (a) any activity entered into in the ordinary
course of business for the purposes of managing its cash and (b) any trading of
securities for its own account; provided that after giving effect to any such

 

--------------------------------------------------------------------------------


 

 

 

purchase of securities the aggregate amount of the initial purchase price of all
such securities held by the Company and its Subsidiaries shall not exceed five
percent (5%) of Consolidated Capital at the time of such purchase.

 

--------------------------------------------------------------------------------